Fourth Court of Appeals
                                 San Antonio, Texas

                                       JUDGMENT
                                    No. 04-20-00216-CV

                  IN THE INTEREST OF A.F., J.J.L., and J.A.R., Children

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02310
                     Honorable Charles E. Montemayor, Judge Presiding

    BEFORE JUSTICE ALVAREZ, JUSTICE WATKINS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellants in relation to this appeal
because appellants qualify as indigent under Texas Rule of Appellate Procedure 20.

       SIGNED November 25, 2020.


                                               _____________________________
                                               Beth Watkins, Justice